372 F.2d 96
Anthony M. PUCHALSKI, Appellant,v.Howard YEAGER, Warden, New Yersey State Prison.
No. 15907.
United States Court of Appeals Third Circuit.
Submitted Nov. 4, 1966.Decided Feb. 1, 1967.

Anthony M. Puchalski, pro se.
Guy W. Calissi, Bergen County Prosecutor, Hackensack, N.J.  (Harold N. Springstead, Asst. Prosecutor, on the brief), for appellee.
Before GANEY, SMITH and FREED MAN, Circuit Judges.
OPINION OF THE COURT
PER CURIAM.


1
The appellant, in custody, under the judgment of a State court, was tried on an indictment charging him with homicide and was convicted of murder in the second degree.  The judgment of conviction was sustained on appeal to the Supreme Court of New Jersey, State v. Puchalski, 45 N.J. 97, 211 A.2d 370.  The matter came before the court below on a petition for habeas corpus in which the appellant attacked the validity of his conviction on grounds substantially the same as those urged on the said appeal.  The petition was dismissed and this appeal followed.


2
It appears from the well reasoned opinion of the court below that the questions raised were carefully considered and properly decided against the appellant.


3
The judgment of the court below will be affirmed.